                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

SCOTT D.,                                      )
                                               )
        Plaintiff                              )
                                               )
v.                                             )        2:18-cv-00391-LEW
                                               )
ANDREW M. SAUL, Commissioner,                  )
Social Security Administration,                )
                                               )
        Defendant                              )

                      REPORT AND RECOMMENDED DECISION

        On Plaintiff’s application for disability insurance benefits under Title II of the Social

Security Act, Defendant, the Social Security Administration Commissioner, found that

Plaintiff has severe impairments, but retains the functional capacity to perform substantial

gainful activity. Defendant, therefore, denied Plaintiff’s request for disability benefits.

Plaintiff filed this action to obtain judicial review of Defendant’s final administrative

decision pursuant to 42 U.S.C. § 405(g).

        Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court vacate the administrative decision and remand the matter for further

proceedings.

                                THE ADMINISTRATIVE FINDINGS

        The Commissioner’s final decision is the March 28, 2018, decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 7-2.)1 The ALJ’s decision tracks the


1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. §§ 404.1520, 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of right shoulder degenerative joint disease, cervical spine degenerative disc

disease, depressive disorder, and general anxiety disorder.       (R. 19, 21.)    The ALJ

determined that Plaintiff’s mental impairments result in moderate limitations in interacting

with others, concentrating, persisting, or maintaining pace. (R. 22.) The ALJ also found

Plaintiff has the residual functional capacity (RFC) to perform light work; climb, stoop,

kneel, crouch, and crawl on a frequent but not constant basis; work overhead with his right

arm on a frequent, but not constant basis; work with supervisors and coworkers, but never

with the public; and adapt to simple changes in work routine. (R. 23.)

       The ALJ ultimately concluded that Plaintiff could not return to past relevant work,

but could perform other substantial gainful activity, including specific jobs existing in

significant numbers in the national economy. (R. 29-30.)

                                 STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

                                             2
of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                       DISCUSSION

      Plaintiff argues the ALJ erred because she did not properly consider the Department

of Veterans Affairs (VA) disability ratings when assessing Plaintiff’s RFC. Plaintiff also

contends the ALJ did not consider her step 3 “moderate” concentration, persistence, and

pace finding when she made her RFC finding, and failed to consider or discuss material

opinion evidence in the record. (Statement of Errors, ECF No. 9.)

      The VA assessed Plaintiff to have a disability rating for his right shoulder and

depression. (R. 633 – 645.) VA rating decisions are entitled to “some weight.” Genness-

Bilecki v. Colvin, No. 1:15-cv-387-JHR, 2016 WL 4766229, at *2 – 3 (D. Me. Sept. 13,

2016). In this case, after acknowledging that Plaintiff was in receipt of VA compensation,

the ALJ’s discussion of the VA rating consisted of the following:

      [A] disability decision by another governmental agency is based upon that
      agency’s rules and is neither dispositive nor binding upon me (emphasis
      added). While I am grateful for the claimant’s military service, there are very
      different factors involved in this Administration’s determination of
      disability, the finding of which is reserved to the Commissioner. (20 CFR §§
      404.1504 and 404.1512(b)(5)).

      To wit, the VA expresses disability as a percentage of diminished earning
      capacity that varies with the severity of a veteran’s medical condition, and
      applied to a hypothetical average person’s ability to earn income. In contrast,
      this Agency does not assess degrees of disability, but uses the 5-step
      sequential process applied herein to find if a person cannot perform any past
      work or any other substantial gainful work in the national economy (20 CFR
      § 404.1501). In other words, SSA assesses the most an individual can do,
      not the least.

                                            3
       The VA also has a lower standard of proof when it comes to evaluating the
       credibility of subjective complaints, allowing claimants a greater ‘benefit of
       the doubt’ (38 U.S.C. §§ 5107(b); 38 CFR § 3.102). This contrasts with
       Agency adjudicators who apply a preponderance of the evidence standard
       (20 CFR §§ 404.953, 405.1(c)(3)); additionally significant in the context of
       policies that identify specific errors to be considered when assessing a
       claimant’s subjective complaints (SSR 96-7p, 20 CFR § 404.1529). Thus,
       the award of VA compensation is of limited evidentiary value.

(R. 28.)

       Although the ALJ concluded that “the award of VA compensation was of limited

evidentiary value,” the ALJ did not discuss Plaintiff’s VA ratings or the reasons the ratings

might be of limited evidentiary value.       That is, the ALJ’s analysis focused on the

differences between the systems of the VA and Social Security Administration, but the

analysis did not include an assessment of Plaintiff’s VA ratings or the reasons Plaintiff’s

ratings, rather than any or every VA rating, was of limited evidentiary value. While the

ALJ’s analysis does not necessarily have to be extensive, see, e.g., Jennifer B. v. Soc. Sec.

Admin. Comm’r, No. 2:18-CV-00065-NT, 2018 WL 4928975, at *3 (D. Me. Oct. 11,

2018), report and recommendation adopted, 2018 WL 5499536 (D. Me. Oct. 29, 2018), the

ALJ must weigh the VA ratings in the context of the evidence in each case. The ALJ’s

decision does not reflect that the required assessment occurred in this case. Instead, the

decision suggests that in the ALJ’s view, VA ratings are in general of limited value. The

ALJ’s observations regarding the differences between the VA and social security processes

might be valid. A general discount of the VA ratings, however, does not satisfy the

obligation to weigh Plaintiff’s VA ratings in the context of the claim asserted and the

relevant record evidence in this matter. Given that Plaintiff’s VA ratings relate to some of

                                             4
the conditions that are the subject of Plaintiff’s claim in this matter, the failure to weigh

the ratings cannot be deemed harmless. Accordingly, remand is warranted.2

                                              CONCLUSION

        Based on the foregoing analysis, I recommend the Court vacate the administrative

decision and remand the matter for further proceedings.

                                                NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        and any request shall be filed within fourteen (14) days after the filing of the
        objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court's order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

        Dated this 24th day of July, 2019.




2
 Because I have concluded that Plaintiff is entitled to remand, I have not addressed Plaintiff’s other claimed
errors.
                                                      5
